UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7845


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAVERLY JERMAINE JORDAN, a/k/a Waverley Jermaine Jordan,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:04-cr-00025-gec-bwc)


Submitted:    July 27, 2009                 Decided:   August 24, 2009


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew M. Robinson, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.       Julia C. Dudley, United States
Attorney, Jean B. Hudson, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Waverly Jermaine Jordan appeals the district court’s

order granting his motion to reduce his sentence pursuant to 18

U.S.C.   § 3582(c)(2)      (2006).       We   have    reviewed      the       parties’

briefs on appeal, the joint appendix, and the supplemental joint

appendix and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Jordan, No. 5:04-cr-00025-gec-bwc (W.D. Va. July 8, 2008); see

also United States v. Dunphy, 551 F.3d 247, 251-53 (4th Cir.)

(holding that “proceedings under § 3582(c)(2) do not constitute

a full resentencing of the defendant” and rejecting appellant’s

argument   that   United     States   v.   Booker,     543   U.S.       220    (2005),

should apply in § 3582 proceedings), cert. denied, 129 S. Ct.

2401 (2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument     would     not   aid    the    decisional

process.



                                                                              AFFIRMED




                                       2